Citation Nr: 1115882	
Decision Date: 04/22/11    Archive Date: 05/04/11

DOCKET NO.  09-22 520	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUES

1.  Entitlement to service connection for a disorder manifested by sleeping problems, to include as a qualifying chronic disability under 38 C.F.R. § 3.317.

2.  Entitlement to service connection for a disorder manifested by breathing problems, to include as a qualifying chronic disability under 38 C.F.R. § 3.317.

3.  Entitlement to an initial disability rating in excess of 10 percent for residuals of a left foot injury, to include left foot tendonitis and plantar fasciitis.  


ATTORNEY FOR THE BOARD

Anthony M. Flamini, Counsel





INTRODUCTION

The Veteran served on active duty from June 1998 to August 1998, from February 2003 to June 2003, and from July 2005 to June 2007, including service in the Southwest Asia theater of operations from December 2008 to April 2007.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana.  

The Veteran's breathing disorder and left foot claims are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

The Veteran served in the Southwest Asia theater of operations from December 2008 to April 2007 and has exhibited objective indications of a qualifying chronic disability manifested by sleep disturbances that is compensably disabling.


CONCLUSION OF LAW

Service connection for a disorder manifested by sleeping problems as a qualifying chronic disability is warranted.  38 U.S.C.A. §§ 1110, 1117, 1154(a), 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.317 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).  In this case, the Board is granting in full the benefit sought on appeal.  Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and need not be further considered.  

The Veteran seeks service connection for a disorder manifested by sleeping problems.  Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Generally, to establish service connection, there must be (1) medical evidence of a current disability, (2) medical evidence, or in certain circumstances lay testimony, of in-service incurrence or aggravation of an injury or disease, and (3) medical evidence of a nexus between the current disability and the in-service disease or injury.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).  

Because the Veteran served in the Southwest Asia Theater of operations during the Persian Gulf War, service connection may also be established under 38 C.F.R. § 3.317.  Under that section, service connection may be warranted for a Persian Gulf Veteran who exhibits objective indications of a qualifying chronic disability that became manifest during active military, naval or air service in the Southwest Asia theater of operations during the Persian Gulf War, or to a degree of 10 percent or more not later than not later than December 31, 2011.  38 C.F.R. § 3.317(a)(1).  

For purposes of 38 C.F.R. § 3.317, there are three types of qualifying chronic disabilities:  (1) an undiagnosed illness; (2) a medically unexplained chronic multi symptom illness; and (3) a diagnosed illness that the Secretary determines in regulations prescribed under 38 U.S.C.A 1117(d) warrants a presumption of service-connection.

An undiagnosed illness is defined as a condition that by history, physical examination and laboratory tests cannot be attributed to a known clinical diagnosis.  In the case of claims based on undiagnosed illness under 38 U.S.C.A. § 1117; 38 C.F.R. § 3.117, unlike those for "direct service connection," there is no requirement that there be competent evidence of a nexus between the claimed illness and service.  Gutierrez v. Principi, 19 Vet. App. at 8-9.  Further, lay persons are competent to report objective signs of illness.  Id.  To determine whether the undiagnosed illness is manifested to a degree of 10 percent or more the condition must be rated by analogy to a disease or injury in which the functions affected, anatomical location or symptomatology are similar.  See 38 C.F.R. § 3.317(a)(5); see also Stankevich v. Nicholson, 19 Vet. App. 470 (2006).  

A medically unexplained chronic multi symptom illnesses is one defined by a cluster of signs or symptoms, and specifically includes chronic fatigue syndrome, fibromyalgia, and irritable bowel syndrome, as well as any other illness that the Secretary determines meets the criteria in paragraph (a)(2)(ii) of this section for a medically unexplained chronic multi symptom illness.

A "medically unexplained chronic multi symptom illness" means a diagnosed illness without conclusive pathophysiology or etiology that is characterized by overlapping symptoms and signs and has features such as fatigue, pain, disability out of proportion to physical findings, and inconsistent demonstration of laboratory abnormalities.  Chronic multisymptom illnesses of partially understood etiology and pathophysiology will not be considered medically unexplained.  38 C.F.R. § 3.317(a)(2)(ii).

Effective September 29, 2010, for purposes of 38 C.F.R. § 3.317, presumptive service connection is warranted for Brucellosis; Campylobacter jejuni; Coxiella burnetii (Q fever); Malaria; Mycobacterium tuberculosis; Nontyphoid Salmonella; Shigella; Visceral leishmaniasis; and West Nile virus.  75 Fed. Reg. 59,968, 59,971 (September 29, 2010) (to be codified at 38 C.F.R. § 3.117(c)(2)).

"Objective indications of chronic disability" include both "signs," in the medical sense of objective evidence perceptible to an examining physician, and other, non-medical indicators that are capable of independent verification.  38 C.F.R. § 3.317(a)(3).  Signs or symptoms that may be manifestations of undiagnosed illness or medically unexplained chronic multi symptom illness include, but are not limited to, the following:  (1) fatigue; (2) signs or symptoms involving skin; (3) headache; (4) muscle pain; (5) joint pain; (6) neurologic signs or symptoms; (7) neuropsychological signs or symptoms; (8) signs or symptoms involving the respiratory system (upper or lower); (9) sleep disturbances; (10) gastrointestinal signs or symptoms; (11) cardiovascular signs or symptoms; (12) abnormal weight loss; and (13) menstrual disorders.  38 C.F.R. § 3.317(b).  

For purposes of section 3.317, disabilities that have existed for six months or more and disabilities that exhibit intermittent episodes of improvement and worsening over a six-month period will be considered chronic.  The six-month period of chronicity will be measured from the earliest date on which the pertinent evidence establishes that the signs or symptoms of the disability first became manifest.  38 C.F.R. § 3.317(a)(4).

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  Indeed, in Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the United States Court of Appeals for the Federal Circuit (Federal Circuit), citing its decision in Madden, recognized that that Board had inherent fact-finding ability.  Id.  at 1076; see also 38 U.S.C.A. § 7104(a).  Further, the Court has held that in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  

In making all determinations, the Board must fully consider the lay assertions of record.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed.Cir.2007) (holding that "[w]hether lay evidence is competent and sufficient in a particular case is a factual issue to be addressed by the Board").  A layperson is competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).   Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed.Cir.2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  

As a finder of fact, when considering whether lay evidence is satisfactory, the Board may also properly consider internal inconsistency of the statements, facial plausibility, consistency with other evidence submitted on behalf of the Veteran, and the Veteran's demeanor when testifying at a hearing.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007); Caluza v. Brown, 7 Vet. App. 498, 511 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Here, the Veteran has indicated that her ability to sleep has progressively become worse since her separation from active duty service.  Specifically, she has stated that she is not able to sleep constantly throughout the night and that it sometimes takes hours until she falls back to sleep.  She alleges that she has requested a sleep study on several occasions, but that she was instead advised to simply take sleeping pills, which did not alleviate her problems.  

Service treatment records reflect no complaints of, treatment for, or a diagnosis related to a sleep disorder.  Therefore, no chronic sleep disorder was noted in service.

However, the Veteran filed her claim for service connection for "sleeping problems" in November 2007, approximately five months following her separation from service.  At her May 2008 VA examination, the Veteran described a history of sleep impairment, although the examiner did not render a diagnosis with respect to these symptoms.  

Moreover, VA treatment records dated from December 2007 to January 2009 reveal that the Veteran receives ongoing treatment for a sleep disorder.  She was prescribed medication to facilitate sleep.  However, in January 2009, she complained of poor sleep and reported waking up 3 to 4 times per night.  At the time, she stopped taking over-the-counter sleep aids because she felt they were not helping her problem.  

The Veteran is competent to report that she had difficulty sleeping since serving in the Southwest Asia theater of operations during the Persian Gulf War.  The Board finds that her post-service statements regarding when her sleep disturbance symptoms began are consistent and credible.  As such, based on a review of the claims folder, the Board finds the Veteran's sleep disturbance became symptomatic following separation from service but prior to December 31, 2011.  Further, given the medical evidence, there are objective indications of chronic disability since that time.

In light of the foregoing, and resolving all reasonable doubt in the Veteran's favor, the Board finds that service connection is warranted.  In reaching this conclusion, the Board notes that the Veteran is competent to report that she suffered from sleeping difficulties since separation from service.  The Board finds her account to be credible, and concludes that VA's prescription of Zolpidem Tartrate to facilitate sleep supports her claim.  

In summary, the evidence shows that the Veteran is currently acknowledged to suffer from a sleep disorder which has not been attributed to a known clinical diagnosis.  The disorder has also been manifest to a degree of at least 10 percent under the analogous provisions of the Diagnostic Code.  For these reasons, the Board finds that service connection for a chronic undiagnosed illness manifested by sleeping problems is warranted.


ORDER

Service connection for a disorder manifested by sleeping problems is granted.


REMAND

The Veteran also seeks entitlement to service connection for a disorder manifested by breathing problems.  Again, service treatment records do not show any complaints of, treatment for or diagnosis of such a disorder in service.  The Veteran filed a claim for service connection for "breathing problems" in November 2007, approximately five months following separation from service, and "'difficulty with breathing' with no known sequelae" was noted on her May 2008 VA examination report.  However, although the Veteran indicated on her June 2009 substantive appeal that she had been diagnosed with asthma, VA treatment records do not reflect such a diagnosis.   

The applicable law requires VA to deem an examination necessary to adjudicate a claim for service connection when there is competent evidence that a claimant has a current disability, or persistent or recurrent symptoms of disability; the information or evidence indicates that the disability or symptoms may be associated with the claimant's active service; but, the file does not contain sufficient medical evidence for VA to make a decision.  See 38 U.S.C.A. § 5103A(d)(2) (West 2002); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

In McLendon, the Court of Appeals for Veterans Claims reviewed the criteria for determining when an examination is required by applicable regulation and how the Board applies 38 C.F.R. § 3.159(c).  The three salient benchmarks are: competent evidence of a current disability or recurrent symptoms; establishment of an in- service event, injury, or disease; and, indication that the current disability may be associated with service or with another service-connected disability.  McLendon at 81.  Here, in light of the Veteran's continued complaints of breathing problems, as well as some question as to whether the claimed breathing disability has been attributed to a known clinical diagnosis, a remand for an additional VA examination is necessary.  38 U.S.C.A. § 5103A; McLendon, supra.  

In addition, the Veteran seeks entitlement to an initial rating in excess of 10 percent for residuals of a left foot injury, to include left foot tendonitis and plantar fasciitis.  The Veteran was afforded a VA examination which focused on her left foot disability in May 2008.  However, the focus of the May 2008 examination was on the question of whether the Veteran's disability was subject to service connection.  As such, the examination did not focus on the severity of the disorder.  Moreover, it appears from the Veteran's descriptions that her left foot disability increased in severity since the May 2008 VA examination.  For instance, in her October 2009 substantive appeal, she described continuous left foot pain and indicated that she was taking pain and anti-inflammatory medication on a daily basis to treat the disorder.  As such, the Board finds that the Veteran should be afforded a new VA examination to evaluate the current severity of her left foot disorder.  

Accordingly, the case is REMANDED for the following action:

1. The RO should obtain any outstanding treatment records not on file pertaining to treatment of the Veteran for the claimed disabilities from the Richard L. Roudebush VA Medical Center in Indianapolis, Indiana.  All requests for records and their responses should be clearly delineated in the claims folder.

2.  The RO should then schedule the Veteran for an appropriate VA examination to address a reported disorder manifested by breathing problems.  The entire claims file, including a copy of this remand, must be made available to the examiner for review.

The examiner must review the pertinent evidence, including the Veteran's lay assertions, and also undertake any studies deemed necessary.  Then, based on the record review and examination results, the examiner must state whether the Veteran's breathing problems are attributable to a known clinical diagnosis.  If the Veteran's breathing problems are due to a known clinical diagnosis, the examiner must state whether it is at least as likely as not that any such diagnosis is related to or had its onset in service.  In offering this assessment, the examiner must acknowledge and discuss the Veteran's competent report of breathing problems since service.  

All findings and conclusions should be set forth in a legible report.

3.  Thereafter, the RO should have the Veteran undergo an appropriate VA examination to determine the severity of her service-connected residuals of a left foot injury.  The claims folder must be provided to and reviewed by the examiner in conjunction with the examination.  All left foot pathology should be noted and the examiner should describe the extent and severity of the Veteran's left foot disability.  

All findings and conclusions should be set forth in a legible report.

4.  Then readjudicate the appeal.  If any benefit sought on appeal is not granted, the Veteran should be furnished with a supplemental statement of the case and afforded an opportunity to respond before the file is returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


